Citation Nr: 0607775	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  04-08 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right foot 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a left foot 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for asthma.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
December 1971 to September 1973, August 1974 to September 
1975, June 1979 to June 1981, January 1983 to September 1993 
(including service in the Persian Gulf War), and from 
December 1996 to September 1997.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions (September 2002 - low 
back and right ankle disorders; June 2003 - right and left 
foot disorders; and September 2003 -- asthma) by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  

A hearing was conducted via video conference by the 
undersigned Veterans Law Judge in May 2004.  

Although the RO has in effect reopened the claims for service 
connection for disorders of the right and left feet and for 
asthma, and denied them on the merits, the submission of new 
and material evidence by a claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to 
reexamination of the appellant's claim by the Board, and the 
Board must make this jurisdictional determination prior to de 
novo review of the claims.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 2002).  Thus, the 
Board has characterized the issues accordingly.


In January 2004, the veteran withdrew a claim for service 
connection for atrial fibrillation.


FINDINGS OF FACT

1.  In July 2000, the RO denied service connection for a 
right foot disorder, on the basis that a right foot disorder 
was essentially not shown; the appellant did not appeal that 
decision.

2.  Competent evidence added to the record since the July 
2000 decision includes new evidence which relates to an 
unestablished fact necessary to substantiate the claim (a 
diagnosis of a right foot disorder), and raises a reasonable 
possibility of substantiating the claim.

3.  A right foot disability was not manifested in service, 
arthritis of the right foot was not manifested in the first 
postservice year, and it is not shown that any current right 
foot disability is related to service.

4.  Service connection for a left foot disorder was denied in 
a July 2000 rating decision (based on a finding that the 
disorder was not shown to be related to the veteran's 
military service), with notice to the veteran in the same 
month; a timely appeal was not thereafter completed.  

5.  The evidence added to the record since entry of the July 
2000 denial tends to relate to an unestablished fact 
necessary to substantiate the claim.

6.  A right foot disability was not manifested in service, 
arthritis of the right foot was not manifested in the first 
postservice year, and it is not shown that any current right 
foot disability is related to service.

7.  Service connection for asthma was denied in an August 
1994 rating decision (based on a finding that the disorder 
pre-existed the veteran's military service and was not 
aggravated therein), with notice to the veteran in the same 
month; a timely appeal was not thereafter initiated.  

8.  The evidence added to the record since entry of the 
August 1994 denial does not tend to relate to an 
unestablished fact necessary to substantiate the claim, and 
that the additional evidence considered by itself or together 
with previous evidence of record does not raise a reasonable 
possibility of substantiating the claim.

9.  During service, the veteran was treated for mechanical 
low back strain which resolved without residual disability, a 
chronic low back disability was not manifested in service, 
lumbar spine arthritis was not manifested in any first 
postservice year, and the veteran's current low back disorder 
is not shown to be related to his service.

10.  In service treatment for right ankle tendonitis and for 
an ankle sprain was acute and resolved with no residual 
disability; it is not shown that the veteran currently has a 
right ankle disability.


CONCLUSIONS OF LAW

1.  Evidence received since the July 2000 rating decision 
denying service connection for a right foot disorder is new 
and material, and such claim may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).

2.  Service connection for a right foot disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).

3.  The July 2000 rating decision denying entitlement to 
service connection for a left foot disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2005).

4.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a left foot 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).

5.  Service connection for a left foot disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).

6.  The August 1994 rating decision denying entitlement to 
service connection for asthma is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2005).

7.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
asthma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).

8.  Service connection for a low back disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2005).

9.  Service connection for a right ankle disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  
Notably, the duty to assist provisions of the VCAA regarding 
scheduling examinations and/or obtaining a medical opinion do 
not apply until a previously denied claim has been reopened.  
38 C.F.R. § 3.159(c)(4)(C)(iii).  [Regulations implementing 
the VCAA also include a new definition of new and material 
evidence.  The new definition applies to all claims to reopen 
filed on or after August 29, 2001, and, given that VA 
received the veteran's claims to reopen after that date (in 
October 2002), it applies to the instant petition to reopen.]

Under the VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio, supra.  Third, VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in May 2002 (low 
back and right ankle claims) and October 2002 (right foot, 
left foot, and asthma claims) (letters) and statements of the 
case (SOCs) in October 2003 (low back and right ankle claims) 
and February 2004 (right foot, left foot, and asthma claims) 
fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  The SOCs 
both instructed the veteran to "provide any evidence in 
[his] possession that pertains to the claim[s]."  Finally, 
the Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Factual Background

The veteran's service medical records, voluminous in number, 
show that clinical evaluation in September 1971 (enlistment), 
August 1973 (separation), June 1976 (reserves), October 1982 
(annual), February 1988 (periodic), April 1991 (deployment), 
and May 1993 (separation) was normal.  He did, however, in 
October 1982, report having had asthma as a child.  
Mechanical low back strain was diagnosed in May 1988.  Right 
ankle tendonitis was diagnosed in July 1988.  The veteran, in 
April 1991, indicated that he did not know whether or not he 
had had asthma.  Also in April 1991, low back pain, now 
resolved, was diagnosed.  A grade 1 right ankle sprain was 
diagnosed on examination in April 1992.  He complained of 
right ankle pain in July and August 1992; examination in 
August was described as "OK."  He also complained of right 
ankle pain in October 1992 for a period of six months.  The 
examining physician commented that the veteran had done well 
with his orthotics.  In May 1993, he indicated that he had 
never had asthma, and that he had to wear supports in his 
shoes for support.

The Board observes that attempts to obtain medical records 
associated with the veteran's period of service from December 
1996 to September 1997 were unsuccessful.  To this, the 
National Archives and Records Administration informed VA in 
May 2001 that the "complete" medical records of the veteran 
had been supplied.  Also, a report of contact dated in 
October 2001 notes that the Army Reserve Unit in Helena 
[Montana] informed VA that "all records were sent off."  
The Board also observes that the veteran has not claimed to 
have been treated for any of his claimed disorders during 
this period of service.  

On December 1993 VA general medical examination, the veteran 
complained of developing allergies during his service.  He 
also complained of bilateral ankle pain as a result of his 
participation in physical therapy.  He noted that he was 
issued orthotics for his shoes which seemed to help him not 
twist his ankles as often.  Examination showed no 
abnormalities of the low back.  Ankle evaluation was 
negative, and neither laxity nor abnormalities were reported.  
However, the examiner added that the veteran probably did 
have some soft tissue or ligamentous relaxation due to 
chronic injury.  No neurological deficits in the feet were 
observed.  Right ankle X-ray was negative.  Chest expansion 
was noted to be adequate, and the lungs were clear to 
auscultation and percussion.  Pulmonary function testing 
showed possible mild asthma.  

Service connection for asthma was denied by the RO in August 
1994; the RO found that the veteran's available service 
medical records were entirely silent for complaints, 
treatment, or objective clinical findings of underlying 
respiratory pathology, to include asthma.  The RO also found 
that the evidence of record showed that asthma pre-existed 
the veteran's military service, and that the disorder was not 
worsened during his service.  The veteran was notified of 
this decision in August 1994, but he did not express 
disagreement.  

In April 2000, the veteran claimed to have developed 
excessive pronation in both of his feet during his military 
service which required orthotics.  See VA Form 21-4138.  He 
submitted at that time a July 1988 private medical record 
showing a diagnosis of posterior tibial tendonitis of the 
right ankle.  Excessive pronation was also reported.  

April and May 2000 VA outpatient records note complaints of 
left foot pain.  Plantar fasciitis and sacroiliac joint pain 
was diagnosed.  New heel spur orthotics were ordered in May 
2000.

Service connection for disorders of the right and left feet 
was denied by the RO in July 2000.  The RO found that no 
evidence had been submitted showing that the veteran had a 
right foot disability.  The RO also found that while left 
foot problems had been diagnosed, to include plantar 
fasciitis, no medical evidence had been submitted to relate 
the veteran's current left foot problems to his military 
service.  The veteran was notified of this decision in July 
2000.  He submitted a notice of disagreement in November 
2000, and a SOC was issued in April 2002.  However, he did 
not perfect his appeal by submitting a timely substantive 
appeal.  Later, in July 2003, he withdrew an appeal 
concerning the question of whether a timely substantive 
appeal had in fact been submitted.  

An August 2000 letter from a private physician, Dr. Batey, 
essentially includes an opinion which relates the veteran's 
complaints of bilateral foot pain to his military service.  

A September 2000 letter from a private physician, Dr. Freund, 
indicates that the veteran had congenital lower extremity 
defects which became symptomatic as a result of physical 
requirements associated with his military service.  

An independent medical evaluation (IME) was ordered by VA in 
December 2001.  Review of the IME report, dated in January 
2002, shows that the veteran denied presently having left 
foot problems, but that he did complain of right foot 
discomfort.  X-ray examination of both feet showed no 
degenerative changes.  The diagnoses included mild right foot 
pes planus and resolved plantar fasciitis of the left foot.  
The physician opined that the abnormalities noted by Dr. 
Freund were congenital, and that they were not the result of 
any injury or disease encountered during military service, 
nor did they advance beyond normal natural progression during 
military service.  The examiner added that it was likely that 
the veteran's current problems would be present even without 
the circumstances of military service.  

A July 2002 VA outpatient treatment record includes diagnoses 
of subjective complaints of both low back and right ankle 
pain.  Few objective findings were demonstrated.  Congenital 
mild bilateral pes planus was also diagnosed.  X-ray 
examination conducted later in July 2002 showed lumbar spine 
degenerative disease and normal right ankle findings.  The 
examiner opined that the veteran's current complaints of back 
pain are related to several factors, to include the veteran's 
age, body habitus, and his work environment (walking on rough 
terrain), rather than on his isolated in-service complaint of 
back strain.  

The veteran requested to reopen his claims concerning both of 
his feet and for his asthma in October 2002.  

An October 2002 letter from Dr. Batey stated that the veteran 
showed no evidence of asthma from 1989 to 1993, at which time 
be appeared to develop a case of asthma secondary to an 
environmental exposure.  His asthma was noted to have been 
thereafter quiescent until October 2002, at which time 
pulmonary studies showed a diagnosis of asthma.  The 
physician also noted a history of childhood asthma provided 
by the veteran.  

A November 2002 VA outpatient treatment record includes a 
diagnosis of asthma.  

A December 2002 letter from a private physician, Dr. Smith, 
shows that the physician essentially concurred with the 
above-mentioned findings provided by Dr. Freund.  

Several private medical reports dated in 2003, all signed by 
Dr. Krause, include diagnoses of asthma and sleep disorder.  

A March 2003 VA outpatient treatment record shows a diagnosis 
of asthma with exercise induced component.  

An April 2003 VA MRI (magnetic imaging resonance) examination 
report shows findings of multilevel lumbar spine degenerative 
disc disease.  

An April 2003 letter from a private physician, Dr. Krause, 
notes that the veteran had asthma, but that the etiology was 
uncertain.

On June 2003 VA examination, the examiner is noted to have 
comprehensively reviewed the veteran's medical record.  She 
noted that his service medical records were silent for any 
asthma during his military service.  She added that he was 
seen in July 1992 for complaints of right ankle pain, and 
that orthotics were prescribed.  The physician added that in 
October 1992 the veteran was doing better, and that the 
orthotics were noted to have "solved the problem."  She 
also noted that at the time of the veteran's May 1993 
separation examination no asthma or foot problems were 
reported.  A bilateral foot disorder (hallux valgus) was 
diagnosed.  X-ray examination showed bilateral early 
degenerative changes in the "MP" (metacarpal phalangeal) 
joints.  The examining physician opined that the veteran's 
current foot problems (to include plantar fasciitis) were not 
related to his military service.  A diagnosis of mild 
persistent asthma vs. suspected sleep disorder was also 
diagnosed.  

An addendum to the June 2003 VA examination, dated in August 
2003, shows that a diagnosis of exercise induced asthma was 
supplied.  The physician opined that the veteran's asthma was 
not related to his military service.  

A June 2003 rating decision informed the veteran that his 
claims for right and left foot disorders had "continue[d]" 
to be denied.  The veteran thereafter perfected an appeal to 
this decision.  

A September 2003 rating decision "confirmed and continued" 
the previous denied service connection claim for asthma.  He 
thereafter perfected an appeal to this decision.  

A September 2003 private sleep study report includes a 
diagnosis of history of asthma.  

An October 2003 letter from Dr. Batey indicated that there 
was no medical evidence to support a finding that the veteran 
in fact had asthma before his military service.  

The veteran testified before the undersigned in May 2004.  He 
testified that his right ankle disorder was essentially 
caused by his use of orthotics during his military service.  
See page three of hearing transcript (transcript).  He denied 
that he had an asthma disorder prior to service.  Id.  He 
added that he injured his right ankle as a result of in-
service running exercises.  See page four of transcript.  The 
veteran also testified that he was treated on several 
occasions for his back during his military service.  See page 
seven of hearing transcript.  

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities including, as here pertinent, 
arthritis, may be presumed to have been incurred in service 
if they become manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be:  
(1)  medical evidence of a current disability; (2)  medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3)  
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The United States Court of 
Appeals for the Federal Circuit has held, however, that 
evidence which is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously presented to the Board.  Anglin v. West, 
203 F.3d 1343 (2000).

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for claims to reopen 
filed on or after August 29, 2001.  As the instant petitions 
to reopen were filed in October 2002, the new definition 
applies.]

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.

Analysis

Right Foot Disorder - New and Material Evidence

Initially, the Board must determine whether the veteran has 
indeed submitted new and material evidence sufficient to 
reopen his previously denied claim of service connection for 
a right foot disorder.  

As was noted above, in June 2000 the RO denied the 
appellant's claim for entitlement to service connection for a 
right foot disorder.  He did not perfect an appeal to that 
determination and it has become final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

The June 2000 decision was based essentially on a finding 
that a right foot disorder was not shown.  

Relevant evidence added to the record since the June 2000 RO 
rating decision includes the report of an IME examination 
which included a diagnosis of right foot pes planus.  This 
evidence is new in that it was not previously submitted to 
agency decisionmakers.  It is material, in that it relates to 
an unestablished fact necessary to substantiate the claim.  
Hence, it raises a "reasonable possibility" of 
substantiating the claim."  See 38 C.F.R. § 3.156(a).  As 
the additional evidence is both new and material, the claim 
of service connection for a right foot disorder may, and 
must, be reopened.

The analysis proceeds to a de novo review of the appellant's 
claim.  

As was noted above, there are three threshold requirements 
that must be satisfied in order to establish service 
connection for a claimed disability.  First, there must be 
competent evidence (a medical diagnosis) of current 
disability.  This requirement is met; a disorder manifested 
by right foot pes planus has been diagnosed.

The further requirements which need to be satisfied are:  
Evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  The service medical records, 
while showing that the veteran was treated for right ankle 
complaints, are devoid of any complaints, findings, 
treatment, or diagnosis of any right foot-related problems.  
Consequently, direct service connection, i.e., on the basis 
that a right foot disorder became manifested in service and 
have persisted since, is not warranted.  

The earliest competent (medical) evidence of right foot-
related pathology is noted as part of a July 1988 private 
medical record which reflects findings of excessive 
pronation.  

While a private physician in August 2000 essentially related 
the veteran's complaints of bilateral foot pain to his 
military service, the examiner is not shown to have had an 
opportunity to have reviewed the veteran's complete medical 
records.  This opinion appears to have been based solely on 
history supplied by the veteran.  As such, it is unsupported 
by the medical evidence and is thus lacking in probative 
value.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993).

On the contrary, on VA examination in June 2003 VA 
examination, the examiner, who is shown to have conducted an 
extensive review of the veteran's medical records, opined 
that the veteran's current foot problems were not related to 
his military service.  The Board finds that the VA June 2003 
examination findings are more probative to the matter at hand 
than those above-discussed August 2000 private medical 
findings.  The Board has the "authority to discount the 
weight and probative value of evidence in light of its 
inherent characteristics in its relationship to other items 
of evidence."  Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. 
Cir. 1997).

Moreover, a January 2002 IME report related that the veteran 
had mild right foot pes planus.  The physician indicated that 
this condition was congenital and that it was not the result 
of any injury or disease encountered during military service.  
The physician also stated that this condition did not advance 
beyond the normal natural progression during military 
service.  The physician stated that it was likely that the 
veteran's current condition would be present even without the 
circumstance of military service.  Given this opinion, 
service connection based on aggravation is also not 
warranted.

Furthermore, findings of early right foot degenerative 
changes were first cited in the course of the June 2003 VA 
examination.  Consequently, presumptive service connection 
for right foot arthritis under 38 U.S.C.A. §§ 1112, 1113 is 
not warranted.

The veteran's statements/testimony relating his claimed right 
foot disorder to service are not competent evidence.  As a 
layperson, he lacks the training/expertise to provide a 
competent opinion in the matter of medical etiology.  See 
Espiritu, supra.  

Without any competent probative medical evidence that the 
veteran has a right foot disorder which is related to 
service, the preponderance of the evidence is against the 
claim seeking service connection for such disability.  Hence, 
it must be denied.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert, supra.  

Left Foot Disorder - New and Material Evidence

As for the veteran's claim concerning entitlement to service 
connection for a left foot disorder, the July 2000 rating 
decision denied service connection for a left foot disorder 
because the evidence of record did not establish a 
relationship between the claimed disorder and the veteran's 
period of service.  The veteran was notified of the RO's 
action and his appellate rights and did not appeal the 
determination.  That decision is final.  38 U.S.C.A. § 7105.  

For evidence to be new and material in this matter, it would 
have to tend to show that the veteran now has a left foot 
disorder which is related to his military service.  The 
additional evidence received since the July 2000 rating 
decision includes an August 2000 report which tends to link 
the veteran's left foot problems to service.  Therefore, the 
Board finds that the veteran has submitted new and material 
evidence to reopen the claim of service connection.  

A de novo review of the evidence, however, shows that the 
preponderance of the evidence is against the claim.  This 
case turns on whether there is competent medical evidence 
linking a current foot disability to service.  As previously 
mentioned, a private physician in August 2000 supplied an 
opinion which essentially indicated that the veteran had left 
foot pain as a result of his period of service.  As also 
previously discussed, the probative value of this opinion has 
been clearly outweighed by the VA examination findings 
associated with the June 2003 examination, at which time the 
examiner opined that the veteran's current foot problems (to 
include plantar fasciitis) were not related to his military 
service.  

Moreover, as was the case with the veteran's right foot 
claim, findings of early left foot degenerative changes were 
first noted several years following the veteran's discharge 
from service.  Consequently, presumptive service connection 
for left foot arthritis under 38 U.S.C.A. §§ 1112, 1113 is 
not warranted.

Given the forgoing, the Board must conclude that the 
preponderance of the evidence is against the claim.  In 
reaching this decision, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert, supra.  

Asthma - New and Material Evidence

Concerning the veteran's claim for entitlement to service 
connection for asthma, the August 1994 rating decision denied 
service connection because the evidence of record did not 
establish that the veteran's asthma disorder, which, 
according to the RO pre-existed his military service, was not 
aggravated therein.  The RO also found that asthma was not 
shown in service.  The veteran was notified of the RO's 
action and his appellate rights and did not appeal the 
determination.  That decision is final.  38 U.S.C.A. § 7105.  

The Board initially observes that the medical record 
contains, as reported above, conflicting evidence as to the 
question of whether or not the veteran in fact suffered from 
asthma prior to his military entry.  

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court 
held that a veteran's self-report that he had previously 
suffered from "depression or excessive worry," in-service 
clinical records reflecting a pre-service diagnosis of a 
psychiatric disability, and an in-service medical board that 
found the veteran's psychiatric disability to have pre-
existed service were insufficient to rebut the "presumption 
of soundness" as was found in 38 U.S.C.A § 1111, because 
these records "were not supported by any contemporaneous 
clinical evidence or recorded history in the record."  
Because they were therefore "without a factual predicate in 
the record," they were found to be insufficient to rebut the 
presumption of soundness.

As in Miller, there is no contemporaneous medical evidence of 
record here to support the conclusion that the veteran had 
asthma which pre-existed his entry into active duty.

For this reason, the Board concludes that the evidence of 
record does not clearly and unmistakably establish that an 
asthma disorder pre-existed service; thus, the presumption of 
soundness upon entrance into service has not been rebutted.

Having found that the evidence was not sufficient to 
establish that a disorder manifested by asthma pre-existed 
service, the Board will now turn to the question of whether 
the veteran currently has an asthma disorder which was 
incurred in service or was otherwise etiologically related to 
service.

In this regard, the Board notes that a diagnosis of asthma 
was initially reported in 1993 (it is not clear whether such 
diagnosis occurred during a period of active duty).  A 
private physician added in October 2002 that the veteran's 
asthma had thereafter been quiescent until October 2002.  
However, an August 2003 VA examination addendum report shows 
that the physician opined that the veteran's asthma was not 
related to his military service.  No medical opinion is of 
record which goes to relate the veteran's current asthma 
disorder to any of his periods of service.  

Without evidence of asthma in service, and with no evidence 
of a nexus between any current asthma disability and service, 
service connection for such disability is not warranted.  The 
veteran's statements relating current asthma problems to 
service cannot by themselves establish that this is so.  As a 
layperson, he is not competent to opine regarding the 
etiology of a disease or disability.  See Espiritu, supra.  
The preponderance of the evidence is against this claim.  
Hence, it must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert, supra.  

Low Back Disorder

As noted previously, there are three threshold requirements 
that must be met in order to establish service connection for 
a claimed disability.  First, there must be competent 
evidence (a medical diagnosis) of current disability.  This 
requirement is met.  Degenerative disease of the lumbar spine 
has been diagnosed.

The further two requirements to be satisfied are:  Evidence 
of disease or injury in service and competent evidence of a 
nexus between the current disability and the disease or 
injury in service.  Here, there is no evidence that a chronic 
low back disability was manifested in service.  The 
complaints of low back pain in service, together with the 
diagnosis of mechanical low back strain, represented an acute 
and transitory condition that resolved.  Furthermore, there 
is no medical opinion which relates the veteran's current 
lumbar spine degenerative disease to service.  The veteran 
first complained of postservice back pain in 2000, and the 
earliest competent (medical) evidence of clinical pathology 
of lumbar spine degenerative is in 2002, after the chronic 
disease presumptive period for such disability.  
Consequently, presumptive service connection for lumbar spine 
arthritis as a chronic disease is not for consideration. 

The veteran's representative, in the course of the May 2004 
hearing, took exception with the characterization made by the 
VA physician in July 2002 that the veteran's current 
complaints of back pain were related to several factors, to 
include his age, body habitus, and his work environment 
(walking on rough terrain), rather than on his isolated in-
service complaint of back strain.  See page three of 
transcript.  She essentially argued that the opinion violated 
the provisions of 38 C.F.R. § 4.19, which, she argued, states 
that age is not to be considered a factor in any rating.  Id.  
The Board is of the opinion that a strict reading of 
38 C.F.R. § 4.19 show that age cannot be considered as a 
factor in evaluating a "service-connected disability."  
Here, the veteran is not service-connected for a low back 
disability.  Regardless, the VA examiner in July 2002 merely 
considered the veteran's age, in addition to other factors.  

There is no competent (medical) evidence of record showing 
that the veteran has a current low back disorder as a result 
of any of his periods of service.  The Board has considered 
the veteran's allegations.  The sole evidence of a nexus 
between the veteran's current lumbar spine degenerative 
disease and an in-service injury is in his statements.  As a 
layperson, he is not qualified to offer an opinion on a 
matter requiring specialized medical knowledge, such as 
etiology.  Espiritu, supra.

Because the preponderance of the evidence is against there 
being a nexus between a current low back disability (to 
include arthritis) and the veteran's service, the claim must 
be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert, supra.  



Right Ankle Disorder

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, while the veteran had an acute episode of 
right ankle tendonitis in service, and while he was also 
treated for a right ankle sprain, no right ankle disorder was 
noted on any service examination report, including his May 
1993 separation report.  Further, the medical evidence on 
file dated since that time makes no mention of a diagnosis of 
a right ankle disability.  In the absence of proof of a 
present disability, there cannot be a valid claim [of service 
connection].  Hickson, supra.  See also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The veteran was advised that to 
establish service connection for a claimed disability, he 
must show that he has such disability.  See May 2002 letter.  
He has not submitted any evidence of a current diagnosis of a 
right ankle disorder which is related to service.  Hence, 
this claim must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert, supra.  


ORDER

Service connection for a right foot disorder is denied on de 
novo review.

Service connection for a left foot disorder is denied on a de 
novo review.  

The appeal to reopen a claim of service connection for asthma 
is denied.



Service connection for a low back disorder is denied.

Service connection for a right ankle disorder is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


